ICJ_073_TransborderArmedActions_NIC_CRI_1987-07-21_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. COSTA RICA)

ORDONNANCE DU 21 JUILLET 1987

1987

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. COSTA RICA)

ORDER OF 21 JULY 1987
Mode officiel de citation :

Actions armées frontalières et transfrontalières
(Nicaragua c. Costa Rica), ordonnance du 21 juillet 1987,
C.LJ. Recueil 1987, p. 179.

Official citation :

Border and Transborder Armed Actions
(Nicaragua v. Costa Rica), Order of 21 July 1987,
LCJ. Reports 1987, p. 179.

 

N° de vente: 534
Sales number

 

 

 
179

COUR INTERNATIONALE DE JUSTICE

1987 ANNÉE 1987
21 juillet
Rôle général
n° 73 21 juillet 1987

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. COSTA RICA)

ORDONNANCE

Le Vice-Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 13 et 44 du Règlement
de la Cour,

Vu la requéte enregistrée au Greffe de la Cour le 28 juillet 1986 par
laquelle la République du Nicaragua a introduit une instance contre la
République du Costa Rica,

Vu l’ordonnance rendue par la Cour le 21 octobre 1986 par laquelle la
Cour a fixé au 21 juillet 1987 la date d’expiration du délai pour le dépôt du
mémoire du Nicaragua et au 21 avril 1988 celle de l’expiration du délai
pour le dépôt du contre-mémoire du Costa Rica,

Considérant que, par message télex parvenu au Greffe le 17 juillet 1987,
l’agent du Nicaragua a, pour les raisons par lui exposées, demandé le
report de la date d’expiration du délai pour le dépôt du mémoire;

Considérant que l’agent du Costa Rica, auquel la demande du Nica-
ragua à immédiatement été notifée, a adressé au Greffier une lettre datée
du 21 juillet 1987 dans laquelle il émet certaines réserves quant à l'attitude
du Gouvernement nicaraguayen, mais indique néanmoins que le Gou-
vernement costa-ricien n’est pas opposé à la prorogation de délai
demandée;

Reporte au 10 août 1987 la date d’expiration du délai pour le dépôt du
mémoire de la République du Nicaragua;

4
180 ACTIONS ARMEES (ORDONNANCE 21 VII 87)

Reporte au 2 juin 1988 la date d’expiration du délai pour le dépôt du
contre-mémoire du Costa Rica;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au palais de
la Paix, à La Haye, le vingt et un juillet mil neuf cent quatre-vingt-sept,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour
et les autres seront transmis respectivement au Gouvernement de la
République du Nicaragua et au Gouvernement de la République du
Costa Rica.

Le Vice-Président,
(Signé) Kéba MBAYE.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
